COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Karen Lorena Lozano v. The State of Texas

Appellate case number:      01-16-00083-CR

Trial court case number:    2006270

Trial court:                County Criminal Court at Law No. 6 of Harris County

        This case was abated and remanded to the trial court after appellant’s counsel did
not file a brief. In the abatement order, we directed the trial court to determine appellant’s
representation on appeal. On January 31, 2017, the trial court clerk filed a supplemental
clerk’s record in this Court, containing the trial court’s order appointing Jose Julio Vela to
represent appellant. Accordingly, we REINSTATE this case on the Court’s active docket.
      The Clerk of this Court is directed to enter Jose Julio Vela as the attorney of record
on behalf of appellant.
      The clerk’s record has already been filed. The reporter’s record has not been filed.
Pursuant to our order dated November 3, 2016, we informed appellant that we would
decide those issues or points that do not require a reporter’s record for a decision.
Therefore, appellant’s brief is due within 30 days of the date of this order. See TEX. R.
APP. P. 38.6(a).


       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: February 16, 2017